Glass, J.,
concurring. Although I agree with the result, I disagree with the majority’s conclusion that, under General Statutes (Rev. to 1987) § 17-257n (f), “the acquittee bears the burden to prove that he is no longer a danger to himself or others when seeking discharge before the expiration of the fixed maximum term [of commitment] and also when contesting a petition by the state seeking continued confinement beyond the fixed maximum term.”
Section 17-257n (f), as revised to 1987, provides in full: “After receipt of the board’s report and any separate examination reports, the court shall promptly commence a hearing on the application for discharge or petition for continued commitment. At the hearing, the acquittee or the board when applying for an order of discharge, shall have the burden of proving by a preponderance of the evidence that the acquittee is a person who should be discharged.” (Emphasis added.)
The construction given by the majority is, I believe, at variance with the language of § 17-257n. By its express terms, subsection (f) fixes the burden of proof on the acquittee or the board only when discharge is sought prior to the expiration of the maximum term. It is silent with regard to the burden of proof on the state’s attorney’s application for continued confinement. It is a well settled principle of statutory construction that the expression of one thing is the exclusion of the other. Thus, subsection (f)’s limitation to applications for discharge would appear to express the intent that the state’s attorney bears the burden of proving the acquittee’s continued dangerousness when petitioning for a commitment beyond the maximum term. Further, “one seeking relief bears the burden of demonstrating that he is entitled to it.” Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293 n.5, 104 S. Ct. 3065, 82 L. Ed. 2d 221 (1984).
*606Because the version of § 17-257n (f) as revised to 1989 is not in issue in this case, I do not find persuasive the majority’s reliance on the subsequent amendment. As revised to 1989, § 17-257n (f) provides that “the court shall . . . commence a hearing on the recommendation or application for discharge or petition for continued commitment. At the hearing, the acquittee shall have the burden of proving by a preponderance of the evidence that the acquittee is a person who should be discharged.” Under the majority’s construction of this language, the state’s attorney satisifies his statutory burden in seeking to continue the acquittee’s confinement by performing the ministerial act of filing a petition with the trial court at least ninety days before the completion of the maximum commitment term. At the hearing, the acquittee must prove that he is eligible for discharge, notwithstanding the fact that he has completed his maximum term of commitment ordered by the court. I am not persuaded that the legislature intended this result. Moreover, it is significant that the parties, as well as amicus, agree that § 17-257n (f), even as amended, places on the state’s attorney the burden of proof in a hearing on a petition for continued confinement.
It seems to me that, once an acquittee completes the fixed maximum term, he becomes entitled to the same rights as anyone else respecting involuntary commitment to a mental health facility. Those rights include the right not to be committed unless the party seeking the commitment proves the necessity of commitment by clear and convincing evidence. General Statutes § 17-178 (c). Moreover, this is not a case in which the statute pertaining to insanity acquittees provides for indefinite commitment without any fixed maximum commitment term. Cf. Jones v. United States, 463 U.S. 354,103 S. Ct. 3043, 77 L. Ed. 2d 694 (1983).
*607Despite these considerations, I concur in the result reached by the majority. Under our statutory scheme, the acquittee’s confinement in a mental health facility “rests on his continuing illness and dangerousness.” Id., 369. The statutes contemplate that these two considerations must guide the trial court in establishing a maximum commitment term. General Statutes (Rev. to 1987) § 17-257c. If, upon reviewing evidence of an acquittee’s past conduct and psychiatric background, the trial court determines that the interests of the acquittee and society are best served by an indefinite commitment term not to exceed a particular number of years, it would make no sense to sever from that commitment time the time the acquittee spent in jail prior to sentencing. During the presentence jail time, of course, a defendant who is subsequently acquitted by reason of insanity is not receiving any therapy designed to eradicate his mental illness. Jail is not a therapeutic milieu. Thus, to credit presentence jail time against the maximum commitment term runs counter to the rationale of the commitment provisions. Accordingly, I concur.